        Case 5:19-cv-03226-BLF Document 54 Filed 02/11/20 Page 1 of 2




                                                  UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


                                                                                          CASE No C 5:19-cv-03226 BLF
Ktypt, Inc.,

                                                          Plaintiff(s)
                                                                                         STIPULATION AND [PROPOSED]
 v.                                                                                      ORDER SELECTING ADR PROCESS
RoPaar LLC, et al.
                                                          Defendant(s)

Counsel repmt that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R, 3-5. The patties agree to participate in the
following ADR process:
   CTI Early Neutral Evaluation (ENE) (ADR L.R. 5)
   QI Mediation (ADR L.R. 6)
   CTI Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   f!I Private ADR (specify process andprovider)
       Private mediation; JAMS
The patties agree to hold the ADR session by:
 [I the presumptive deadline (90 days from the date of the order referring the case to ADR)
 00 other requested deadline: The patiies will complete a private mediation within 120 days from the filing of an Answer
                              the Defendant(s).
Date: 2/712020                                    Isl Krista L. Baughman
                                                  Attomey for Plaintiff
Date: 2/712020                                    /s/ Jeffrey M. Rosenfeld
                                                  Attorney for Defendant (s) Ropaar LLC and Clay Robinson
Date: 2/7/2020        ,�s=�=�              . "�-_l�rian �asp_er - hUgrneyJQr_DefundantRQR___ LLC
                                                                                    -    .- - ' .                -


dl ITIS so ORDERED..
                                                  r;' -                                                              -·


                                         .. .
                                                                                                                          ' ' -   _,




C ITIS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:
          " '"" ""   f,-':---·:,- "·   . - ·-··                    - · ·   .   ..                   .   .- . '




            February 11, 2020
                                                                                        . u:s. DISTRICT/MAbts·tRATE JUDGE

 !111porta11t! E-file this form In ECF 11sl11g the appropriate event among these choices: "Sfip11/af/011 & Proposed Order
 Selecting Medla/1011" or "SHpulaf/on & Proposed Order Selecting ENE" or "Stipulat/011 & Proposed Order Selecting Early
 Seffleme11t Conference wlfh a Mag/strafe Judge" or "Stipulation & Proposed Order Selecfi11g Private ADR."
 Form ADR-Sf/p rev. 1-15-2019
         Case 5:19-cv-03226-BLF Document 54 Filed 02/11/20 Page 2 of 2




                     ATTESTATION OF CONCURRENCE IN FILING

       Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the filing of

this document has been obtained from each of the other signatories, which shall serve in lieu of

their signatures on this document.


                                                     /s/ Krista L. Baughman
                                                       Krista L. Baughman
